DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2018/0184868), in view of Park et al. (US 2017/0265703).
Regarding claim 1, Han discloses a method for charging an energy storage device [110, Fig. 1] for use in a cleaning appliance [robot cleaner 100 @ Fig. 1, par 0058], the method comprising the following steps: determining an energy required by the cleaning appliance for a predetermined cleaning run using a created cleaning route of the cleaning appliance [par 0050, 0053-0054]; reading an energy demand signal representative of the energy required by the cleaning appliance for the predetermined cleaning run [par 0072-0073]; and outputting a charging signal using the energy demand signal, the charging signal causing the energy storage device to be charged as a function of the energy required by the cleaning appliance for the predetermined cleaning run [par 00157-0158].  
Han does not explicitly disclose a stored cleaning schedule of the cleaning appliance.
Park teaches a robot cleaner [200, Figs. 1-4] includes a controller [230], storage [240], power source 250 and a communicator [220], the communicator 220. The robot cleaner [200] may be to set and edit a cleaning schedule, e.g., priority of cleaning area, a cleaning time, and a cleaning period by a user [par 0055]. The storage [240] may store the cleaning history data, and the cleaning history data may be updated periodically or a periodically. The storage [240] may store the map or the cleaning schedule transmitted from the terminal device [100a, par 0247-0250]. 

Regarding claim 2, the combination including Han further discloses wherein the outputting step is terminated as soon as the energy required has been charged into the energy storage device [par 0058].  
Regarding claim 3, the combination including Han further discloses a providing step comprising providing a charging signal that causes the energy storage device to be charged only to a predetermined storage charge state [see Fig. 3a-b, par 0075-0080].  
Regarding claim 5, the combination including Park further discloses wherein in the reading step, a time signal representative of a cleaning time of the predetermined cleaning run is read in, the outputting step being performed using the time signal [par 0306-0038, see figs, 33b, 39].  
Regarding claim 6, the combination including Han further discloses a step of receiving a charging time signal representative of a determined charging time for charging the required energy, the outputting step being performed using the charging time signal [see Figs. 3-6, par 0074-0128].
Regarding claim 7, the combination including Park further discloses a storing step in which a cleaning time and/or cleaning route representative of the predetermined cleaning run are/is stored in a cleaning schedule [see figs. 27-40, par 0238-0300].  
Regarding claim 8, the combination including Han discloses a device [processor 120, Fig. 7] configured to control and/or perform the steps of the method according to claim 1 in corresponding units [par 0049-0067 of Han].  
Regarding claim 9, the combination of Han and Park discloses a cleaning appliance [par 0009, 0048 of Han; Figs 1-3, par 0101-102 of Park] comprising the device.  
Regarding claim 10, the combination of Han and Park discloses a computer program product comprising program code for performing the method according to claim 1 when the computer program product is executed on a device [par 0031, 0135, 0152-0153, 0159-0160 of Han; par 0146-0147 of Park].  
Regarding claim 11, the combination of Han and Park discloses wherein the cleaning appliance comprises a robot vacuum cleaner [par 0009, 0048 of Han, par 0101-102 of Park].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOAN T VU/Examiner, Art Unit 2836